Citation Nr: 9918785	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 1, 1997, 
for payment of additional disability compensation benefits 
for the veteran's spouse. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


FINDINGS OF FACT

1.  In a June 1975 rating decision, the veteran was awarded a 
combined disability rating of 30 percent for his service-
connected disabilities, effective from April 1, 1974.  

2.  Effective October 1, 1978, section 102(b) of Pub. L. No. 
95-479 amended 38 U.S.C. § 315 (now 38 U.S.C.A. § 1115) by 
substituting "30 per centum" for "50 per centum" as the 
disability rating level at which additional compensation was 
payable for dependents of a veteran having service-connected 
disabilities. 

3.  In September 1981, the RO requested that the veteran 
submit a completed VA Form 21-686c, to show all dependents 
claimed. 

4. The veteran did not submit the requested evidence until 
January 31, 1997.



CONCLUSION OF LAW

There is no entitlement under the law to an effective date 
earlier than February 1, 1997, for payment of additional 
disability compensation benefits for the veteran's spouse.  
38 U.S.C.A. §§ 5110, 5111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.31, 3.158, 3.205, 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1974, the RO received an Application for Compensation 
or Pension At Separation From Service from the veteran.  On 
this form, the veteran stated that he was married to T. L. 
and that the date of the marriage was November 1, 1956, in 
Seattle, Washington.  He also indicated that his spouse, 
T.L., had been married three times, but provided no further 
information concerning the previous marriages of his spouse 
as requested on the form, i.e. date and place of marriage, to 
whom married, how marriage terminated, and date and place 
terminated. 

In a June 1975 rating decision, the RO granted the veteran 
entitlement to service connection for diabetes mellitus, 
evaluated as 20 percent disabling; dermatitis of the hand, 
evaluated as 10 percent disabling; and chronic low back 
strain, evaluated as noncompensable, effective from April 1, 
1974.  The combined disability rating was 30 percent.  

The veteran was advised by letter dated June 11, 1975, that 
he may not receive full payment of retired pay and VA 
compensation at the same time; however, he could waive a 
portion of his retired pay and receive VA compensation 
instead.  The veteran was further informed that a veteran 
receiving compensation for a service-connected disability 
which was 50 percent or more disabling was entitled to 
additional compensation for a wife.  

In January 1981, the veteran advised VA that in reference to 
the June 1975 letter, he had not waived his retired pay in 
order to receive VA compensation.  He also requested that his 
service-connected disabilities be reevaluated.

In July 1981, the RO awarded an increased disability rating 
of 10 percent, effective from January 23, 1981, for the 
veteran's service-connected chronic low back strain.  His 
combined disability rating remained at 30 percent.

In September 1981, the veteran elected VA compensation in 
lieu of his retired pay.  In a September 25, 1981, letter, 
the RO notified the veteran that his monthly rate was $150.00 
a month, effective from January 23, 1981.  The RO further 
stated that, "The attached 21-686c should be completed to 
show all dependents claimed."  This letter was mailed to the 
veteran at his most recent address of record.

The next correspondence from the veteran consisted of a 
Statement in Support of Claim requesting reevaluation of his 
service-connected diabetes and back disorder and an 
Application for Increased Compensation Based on 
Unemployability, received on March 30, 1995.    

In August 1995, the RO granted the veteran entitlement to 
service connection for diabetic retinopathy with left eye 
blindness, evaluated as 30 percent disabling; an increased 
disability rating of 60 percent for service-connected 
diabetes mellitus with renal disease and peripheral 
neuropathy; entitlement to a total disability rating on the 
basis of individual unemployability; and special monthly 
compensation for loss of use of one eye.  The combined 
disability rating was 80 percent, effective from March 30, 
1995.  Individual unemployability was also effective from 
March 30, 1995.  

In an August 18, 1995, letter, the RO informed the veteran 
that he was being paid benefits as a single veteran with no 
dependents.  

On January 31, 1997, the veteran provided the RO a completed 
Declaration of Status of Dependents, VA Form 686c, indicating 
that he had been married to T.L. since November 1, 1956.  Her 
prior marriage was reportedly terminated in October 1956.  
The veteran also submitted a copy of their marriage 
certificate, as requested on the form.

By letter dated February 24, 1997, the RO advised the veteran 
that his disability compensation award had been amended to 
include additional benefits for his spouse, effective March 
1, 1997.  

The veteran appealed the RO's February 1997 decision to the 
Board.  He stated that he had been married to T.L. since 1956 
and so indicated in all of the paper work that he had filled 
out; however, he was never notified that he could receive 
additional benefits and was not provided the necessary forms 
to add his wife as a dependent.  He stated that it was not 
until January 1997 that he found out that he could get extra 
benefits for his wife.  The veteran requested an effective 
date of April 1, 1995, for additional benefits for his spouse 
because the RO's August 18, 1995, letter did not include a VA 
Form 686c, which constituted an error on behalf of VA.  

In an April 1998 Statement of the Case, the RO determined 
that the proper effective date for additional benefits for 
the veteran's spouse was February 1, 1997.

The veteran testified at a personal hearing before the Board 
in April 1999.  He stated that the evidence of his dependency 
status was of record in 1974 and that he did not receive a VA 
Form 686c from VA with its letters issued in 1981 and 1995.  
In 1997, he read the August 1995 letter and noticed that he 
was being paid as a single veteran, so he obtained and 
completed a VA Form 686c at that time.  The veteran further 
stated that he was never notified of the change in the law 
substituting 30 percent for 50 percent as the disability 
rating required for additional compensation for dependents.  
Therefore, he requested an effective date of the date of the 
change in the law.  



II.  Legal Analysis

The statute governing dependency allowance, formerly codified 
at 38 U.S.C. § 315 (redesignated without substantive change 
as 38 U.S.C.A. § 1115), prior to October 1, 1978, read as 
follows:  

Any veteran entitled to compensation at 
the rates provided in section 314 of this 
title [redesignated as § 1114 . . .], and 
whose disability is rated not less than 
50 per centum, shall be entitled to 
additional compensation for dependents . 
. . .

Effective October 1, 1978, section 102(b) of Pub. L. No. 95- 
479 amended 38 U.S.C. § 315 (now 38 U.S.C.A. § 1115) by 
substituting "30 per centum" for "50 per centum."  Both 38 
U.S.C. § 315 (38 U.S.C.A. § 1115) and Pub. L. No. 95-479 are 
silent as to notification procedures regarding potential 
beneficiaries of the new law.  Thus, as of October 1, 1978, 
additional compensation was payable for dependents of a 
veteran having service-connected disabilities evaluated at 
not less than 30 percent.  38 U.S.C.A. §§ 1115, 1135 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.4(b)(2) (1998).

Additional compensation for a dependent is payable from the 
latest of the following dates:

	(1)  Date of claim.  This term means 
the following, listed in their order of 
applicability:

		(i)  Date of veteran's 
marriage, or birth of his or her child, 
or, adoption of a child, if the evidence 
of the event is received within 1 year of 
the event; otherwise.

		(ii)  Date notice is received 
of the dependent's existence, if evidence 
is received within 1 year of the 
Department of Veterans Affairs request.

	(2)  Date dependency arises.

	(3)  Effective date of the 
qualifying disability rating provided 
evidence of dependency is received within 
1 year of notification of such rating 
action.

	(4)  Date of commencement of 
veteran's award.

38 U.S.C.A. § 5110(f), (n) (West 1991); 38 C.F.R. § 3.401(b) 
(1998).

At the time VA requested that the veteran complete a VA Form 
686c in September 1981, the law provided, in pertinent part, 
the following concerning proof of marriage:  

(a)  The certified statement of a 
veteran as to the material facts of his 
(or her) marriage, solemnized in 
accordance with the laws of the 
jurisdiction, each party not having been 
previously married, will be accepted for 
this purpose in the absence of 
information to the contrary. . . In all 
other instances the marriage should be 
established by one of the following types 
of evidence:

(1)  Copy of the public record of 
marriage, certified or attested, or by an 
abstract of the public record, containing 
sufficient data to identify the parties, 
the date and place of the marriage, and 
the number of prior marriages if shown on 
the official record, issued by the 
officer having custody of the record or 
one authorized to act for such officer 
bearing the seal of such office, or 
otherwise properly identified, or a 
certified copy of the church record of 
marriage.

(2)  Official report from service 
department as to marriage which occurred 
while the veteran was in service.

	(3)  The affidavit of the clergyman 
or magistrate who officiated.

(4)  The original certificate of 
marriage accompanied by proof of its  
genuineness and the authority of the 
person to perform the marriage.  

(5)  The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony.

	(6)  In jurisdictions where 
marriages other than by ceremony are 
recognized the affidavits or certified 
statements of one or both of the parties 
to the marriage, if living, setting forth 
all of the facts and circumstances 
concerning the alleged marriage, such as 
the agreement between the parties at the 
beginning of their cohabitation, the 
period of cohabitation, places and dates 
of residences, and whether children were 
born as the result of the relationship.  
This evidence should be supplemented by 
affidavits or certified statements from 
two or more persons who know as the 
result of personal observation the 
reputed relationship which existed 
between the parties to the alleged 
marriage including the periods of 
cohabitation, places of residences, 
whether the parties held themselves out 
as husband and wife, and whether they 
were generally accepted as such in the 
communities in which they lived.

(7) Any other secondary evidence 
which reasonably supports a belief by the 
Adjudicating activity that a valid 
marriage actually occurred.

See 38 C.F.R. § 3.205(a) (1981).

In the absence of conflicting information, proof of marriage 
which meets the above requirements together with the 
claimant's certified statement concerning the date, place 
and circumstances of dissolution of any prior marriage may 
be accepted as establishing a valid marriage, provided that 
such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest 
therein, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. 
§ 3.205(b) (1981).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (1998).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  The provisions of this paragraph 
are applicable to applications for increased benefits by 
reason of the existence of a dependent.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.109 (1998).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (1998).

Here, in September 1981 the veteran was notified that he 
needed to submit evidence showing the status of his 
dependents/proof of marriage, i.e., a completed VA Form 21-
686c, including a certified copy of the public or church 
record of his current marriage if he or his spouse had a 
prior marriage.  The evidence requested was necessary to show 
that a valid marriage actually occurred under the law in 
existence at that time.  See 38 C.F.R. § 3.205 (1981).  The 
veteran's spouse had prior marriages, the details of which 
were unknown.  The requested evidence was not received from 
the veteran until January 1997.  As the veteran did not 
submit the requested evidence within one year of September 
25, 1981, his claim was considered abandoned.  38 C.F.R. § 
3.158.  Consequently, the veteran is not entitled to 
additional benefits for his wife prior to the date of receipt 
of the requested evidence. 

The veteran has asserted that he never received the VA Form 
21-686c sent to him in September 1981.  However, a review of 
the claims folder shows that a letter with this form enclosed 
was mailed to what is still the veteran's current address of 
record.  The Board presumes that the RO properly enclosed 
this form with the letter to the veteran.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1 (1926) (a presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).  The veteran was notified in August 1995 that he was 
being paid as a single veteran with no dependents, and there 
was no duty upon VA to again request a declaration of status 
of dependents and/or proof of his marriage.

The veteran has also requested an effective date of the date 
of the change in the law substituting 30 percent for 50 
percent as the disability rating required for additional 
compensation for dependents.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. §§ 3.114(a), 
3.400(p) (1998); see also 38 U.S.C.A. § 5110(g) (West 1991). 

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1) (1998).  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2) (1998).  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1998). 

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible under any circumstances would be the 
effective date of the change.  While VA may assign an 
effective date one year prior to the filing of the claim in 
some circumstances, the effective date of the statute or 
administrative issue on which entitlement to benefits is 
based determines the outer limit of the period for which an 
award of retroactive benefits may be made.  VAOPGCPREC 5-94, 
paragraph 6 (Feb. 14, 1994).  See also 38 C.F.R. § 3.114(a). 

In Gold v. Brown, 7 Vet. App. 315 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) recognized that section 102(b) 
of Pub. L. No. 95-479 was a liberalizing change in the law to 
which 38 C.F.R. § 3.114 was applicable.  However, as noted 
above, the veteran's original claim has been found to have 
been abandoned.  The requirement that an effective date for 
an abandoned claim "shall commence not earlier than the date 
of filing the new claim," is a mandatory provision regarding 
the award of VA benefits.  Consequently, even though there 
was a liberalizing change, the veteran is not entitled to the 
benefit of 38 C.F.R. § 3.114, as his claim was abandoned.

The veteran has also asserted that he was never notified that 
he could receive additional benefits for his spouse.  The 
veteran was not entitled to benefits for his spouse until the 
enactment of Pub. L. No. 95-479.  While it is true that 
nothing in the claims folder shows that VA notified the 
veteran of this change in the law, it is not clear that VA 
had a duty to notify the veteran of this change in law.  In 
Gold v. Brown, the Court found that neither Pub. L. No. 95- 
479 nor the statute governing effective date when a new law 
grants additional benefits imposed a duty on the Secretary to 
inform a veteran of his eligibility under this change in the 
law.  Gold, 7 Vet. App. at 317-318.  The Court then went on 
to adjudicate the case "[a]ssuming, but not deciding," that 
there was such a duty under 38 U.S.C.A. § 7722 and DVB 
Circular 21-78-10.  Id. at 319.  Regardless of whether or not 
there was such a duty, this does not change the fact that the 
veteran abandoned his claim.  The provisions of 38 C.F.R. § 
3.158 do not allow an effective date prior to the date the 
veteran submitted the additional evidence that was requested.

As the Declaration of Status of Dependents and Certificate of 
Marriage were received on January 31, 1997, February 1, 1997, 
the first of the month after receipt of the evidence, is the 
appropriate effective date.  The Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 1991).  There is no legal 
authority to assign an effective date prior to February 1, 
1997, for additional benefits for the veteran's spouse.  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal as to this issue must fail.


ORDER

Entitlement to an effective date prior to February 1, 1997, 
for payment of additional disability compensation benefits 
for the veteran's spouse is denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

